Citation Nr: 1728787	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1957 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a non-compensable disability rating for bilateral hearing loss, after granting service connection for the same. 

In May 2013, the Board issued a decision that denied entitlement to a compensable rating for bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In a rating decision in December 2014, the RO increased the rating for bilateral hearing loss to 40 percent effective September 24, 2014. 

In March 2015 the Board issued a decision that denied entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter.  The Veteran appealed that decision to the Court.  In September 2015 the Court issued an order that granted a Joint Motion for both parties, vacated in part the Board's March 2015 decision to the extent that the Board determined that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was not warranted, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  The Board's denial of an initial compensable rating prior to September 24, 2014, and an initial rating higher than 40 percent thereafter was left undisturbed. 

In October 2015 the Board denied the issue of entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis.  The Veteran also appealed that decision to the Court.  In June 2016 the Court issued an order that granted a Joint Motion for both parties, vacated the Board's October 2015 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  Most recently, in August 2016, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss does not present such an exceptional or unusual disability picture that the available schedular ratings for his bilateral hearing loss are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular initial compensable rating prior to September 24, 2014 and a rating higher than 40 percent beginning on that date for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to the claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in September 2009 which initially established service connection for this disability and assigned an initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records and all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was also provided with VA audiological examinations in July 2009 and September 2014 for his service-connected bilateral hearing loss. The Board finds that the July 2009 VA examination report, (coupled with the August 2009 addendum, which included a review of the claims folder) and the September 2014 examination report are thorough and adequate upon which to base a decision with regard to the Veteran's claim. 

The Veteran's representative in March 2015 and June 2017 contended that the VA examiner in September 2014 did not fully assess the Veteran's hearing loss disability and that the objective severity of the hearing loss warrants an extraschedular rating in excess of the presently assigned 40 percent.  A careful review of both examinations in July 2009 and in September 2014 shows that the examiner reviewed the file, personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him.  The examiners fully complied with the rating criteria and thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, as directed by the August 2016 Board remand, the claim was referred to the Director of the Compensation Service.  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the August 2016 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Ratings

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected hearing loss in considering if the Veteran is entitled to an extraschedular rating.

The Veteran has been afforded multiple VA examinations to address his hearing loss.  On VA examination in July 2009, the VA examiner discussed the functional effects caused by the Veteran's hearing disability and noted that the effects on occupational and daily activities include difficulty discriminating voices in the presence of background noise or when the Veteran is not face to face with the speaker, on the telephone, or when watching television.  The Veteran also noted enhanced impairment if the speaker was on his left side.  On VA examination in September 2014, the examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The examiner reported that the Veteran stated that he felt incapacitated by his hearing loss as he did not understand people and he had to have people repeat themselves a lot, which made him feel unintelligent because he could not understand.  The Veteran further noted that he had to turn his TV up very loud to hear it, even with his hearing aids. Reference was also made to the frustration his family experienced and his feeling that he could not contribute to conversations anymore.

Based on the evidence of record, the Board remanded the claim in August 2016 to the Director of C&P.  Also in August 2016, the Appeals Management Center (AMC) forwarded the claim to the Director of C&P.  In its memorandum, the AMC noted a November 2015 statement in which the Veteran asserted that he had a long employment history, which depended heavily on communication skills as he worked in personnel departments and in continuing education at a community college.  He also stated that in his retirement he worked part-time at a local golf course as a ranger.  However, he was unable to hold other jobs as a starter, in the shop or bar, as they required a high level of communication in person or by phone, which was beyond him.  The AMC, however, concluded that at no time during the appeal were higher ratings warranted because the evaluation for hearing loss is based on objective testing.  In addition, the AMC observed that there was no evidence the condition caused marked interference with employment, frequent periods of hospitalization, or signs, symptoms, or manifestation not covered by the evaluation standards.  In an April 2017 decision, the Director of C&P concurred with the August 2016 AMC memorandum, concluding that the assignment of an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  The Director noted that while the Veteran reported difficulty with his prior employment, none of the available evidence included documentation from the Veteran's prior employer showing interference with employment due ot hearing loss.  The Director also explained that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's hearing loss was not wholly contemplated by the criteria utilized to assign the past and current evaluations.  Evidence did not demonstrate that the Veteran had been or was unemployable due to his hearing loss.  Therefore, an extraschedular evaluation for bilateral hearing loss for any time period was not established.      

Based on this evidence, the Board finds that the Veteran does not exhibit factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability. Indeed, it does not appear from the record that he has been hospitalized at all for hearing loss.  Additionally, a comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  His audiological testing results fall squarely within Table VI or Table VIA of the rating criteria for hearing loss. 

In so finding, the Board acknowledges that the Veteran has complained of difficulty hearing conversations and communicating with others, as well as difficulty hearing other sound sources such as the television.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA for hearing impairment based only on puretone threshold average were derived from findings and recommendations of VHA.  See 38 C.F.R. §§ 4.85, 4.86.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Indeed in the instant case, although the Veteran did not have an exceptional pattern of hearing loss prior to September 24, 2014 in either ear, from September 2014 he had an exceptional pattern of hearing loss in the left ear. 

Further, 38 C.F.R. § 4.1  specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected hearing loss have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  The rating criteria consider the Veteran's complaints of difficulty understanding speech as well as his diminished hearing acuity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology contemplated by the rating criteria for hearing loss.  Any functional impairment due to the Veteran's hearing loss is a disability picture that is considered in the current schedular rating criteria.

Moreover, the Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial higher ratings for bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


